980 F.2d 332w
24 Fed. R. Serv. 3d 776
Sherry LACKEY, William Daughtry, Jr., and the Estate ofWilliam Daughtry, Sr., By and Through theAdministrator Thomas Henderson,Plaintiffs-Appellants,v.ATLANTIC RICHFIELD COMPANY, Arco Oil & Gas Corporation,Atlantic Richfield Indonesia, IncorporatedMcDermott, Incorporated and P.T. LekomMaras, Defendants-Appellees.
Nos. 92-2219, 92-2511.
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 983 F.2d 620.